Case 3:21-cr-00009-BJD-JRK Document1 Filed 02/03/21 Page 1 of 12 PagelID 1

UNITED STATES DISTRICT COUR 7. -~3 fr 1:28
MIDDLE DISTRICTOFFLORIDA
JACKSONVILLE DIVISION ‘3050-0.

f

UNITED STATES OF AMERICA

V. Case No.: 3:21-cr-F - HES-T RK
18 U.S.C. § 1349
GRETCHEN MICHELE CAMP
INFORMATION

The United States Attorney charges:

COUNT ONE
(Conspiracy to Commit Wire Fraud — Tax Refund Diversion Scheme)

A. Introduction

At times material to this Information:

1. The defendant, Gretchen Michele Camp, was a resident of Yulee,
Florida, in the Middle District of Florida. Camp was employed by Swisher
International, Inc. (Swisher) in its Tax Department. In or around September
2013, Camp became the Senior Tax Accountant for Swisher. As part of her job
responsibilities, Camp was authorized to prepare and submit claim forms relating
to the refund to Swisher of federal tobacco excise taxes and to approve certain
payments to be made by both Swisher and its sister company, E-Alternative
Solutions (EAS).

2. Swisher was a business located in Jacksonville, in the Middle
Case 3:21-cr-00009-BJD-JRK Document 1 Filed 02/03/21 Page 2 of 12 PagelID 2

District of Florida, which manufactured, produced, and sold a variety of products
domestically and internationally to include cigars, cigarillos, smokeless tobacco,
and rolling papers. EAS was a sister company to Swisher that provided an
electronic alternative to cigarettes and was co-located at the Swisher facility in
Jacksonville, Florida.

3. Swisher, as part of its business operations, was regularly taxed by the
United States Department of the Treasury, Alcohol and Tobacco Tax and Trade
Bureau (TTB). Tax revenues were collected by the TTB’s National Revenue
Center (NRC). Swisher calculated and paid these federal excise taxes on cigars
before shipping them to customers. If cigars were damaged, withdrawn, or
otherwise not sold, the previously paid federal excise taxes were refundable.

4. As part of the refund process, Swisher submitted claims on Form
Number —TTB F 5260.8 (claim form) and could elect whether to receive the tax
refund in the form of a tax credit or a cash refund paid directly to Swisher’s
account.

5. Co-conspirator R.C. was a resident of Yulee, Florida. R.C. and
Camp held joint bank accounts at Bank of America, with an account number
ending in -2165 (BOA 2165), and at PNC with an account ending in -8074 (PNC
8074). The PNC account was a clearing account for a joint account ending in -

5205 held by Camp and R.C. at Charles Schwab (Schwab 5205).
Case 3:21-cr-00009-BJD-JRK Document 1 Filed 02/03/21 Page 3 of 12 PagelD 3

B. The Conspiracy

6. Beginning in or about September 2014, and continuing through and
including in or about October 2018, in the Middle District of Florida, and
elsewhere, the defendant,

GRETCHEN MICHELE CAMP,
did knowingly and willfully combine, conspire, confederate, and agree with R.C.,
and others, both known and unknown to the United States, to execute and
attempt to execute a scheme and artifice to defraud, and to obtain money and
property by means of materially false and fraudulent pretenses, representations,
and promises, by transmitting and causing to be transmitted by means of wire
communications in interstate and foreign commerce, writings, signs, signals,
pictures, and sounds for the purpose of executing such scheme and artifice, in
violation of 18 U.S.C. § 1343.
C. Manner and Means of the Conspiracy

7. The manner and means by which the defendant and her co-
conspirators sought to accomplish the purpose of the conspiracy included, among
other things:

a. It was part of the conspiracy that Camp would and did

prepare and submit tax forms for her employer, Swisher.

b. It was further part of the conspiracy that Camp would and did
Case 3:21-cr-00009-BJD-JRK Document1 Filed 02/03/21 Page 4 of 12 PagelD 4

materially alter and change the tax forms that she submitted on behalf of her
employer so that the tax refunds due and owing to Swisher were diverted to BOA
2165, over which Camp and co-conspirator R.C. maintained custody and control,
without Swisher’s knowledge or consent.

c. It was further part of the conspiracy that Camp would and did
materially alter and change a tax form that she submitted on behalf of her
employer so that the tax refund due and owing to Swisher was diverted to PNC
8074, over which Camp and co-conspirator R.C. maintained custody and control,
without Swisher’s knowledge or consent.

d. It was further part of the conspiracy that Camp would and
did, on some of the tax forms for her employer, check the box designated
“Allowance of Credit for Tax” and, after securing a signature from her supervisor
on the form, fraudulently and falsely alter the form by removing that check and
then checking the box, “Refund of Tax.” Camp would and did then list BOA
2165 on the form as the account into which the refund should be deposited.

e. It was further part of the conspiracy that, in other mstances,
Camp would and did check the box labeled “Refund of Tax” on the claim form
for her employer and then falsely and fraudulently identify BOA 2165 as the
account into which the refund should be directed.

f. It was further part of the conspiracy that Camp and co-

4
Case 3:21-cr-00009-BJD-JRK Document 1 Filed 02/03/21 Page 5 of 12 PagelD 5

conspirator R.C. would and did share in the proceeds of the fraud and make
purchases using the fraudulently obtained funds, including real property, vehicles,
firearms, jewelry, and collectibles, among other things.

g. It was further part of the conspiracy that the conspirators
would and did perform acts and make statements to hide and conceal and cause
to be hidden and concealed the purpose of the conspiracy and the acts committed
in furtherance thereof.

All in violation of 18 U.S.C. § 1349.

COUNT TWO
(Conspiracy to Commit Mail Fraud — Fraudulent Invoice Scheme)

A. Introduction

1. The allegations and information set forth in Paragraphs One through
Five of Count One of this Information are realleged and incorporated by
reference as if fully set forth herein.

2. Co-conspirator J.G. was a resident of Macon, Georgia and friend of
R.C.. J.G. owned and operated Lodge and Anchor LLC (Lodge and Anchor), a
shell company with no legitimate business dealings with Swisher or EAS. J.G.
maintained bank accounts in the name of Lodge and Anchor at various financial
institutions, over which J.G. maintained custody and control.

3. The conspirators used a pawnshop (Pawn Shop), which was a pawn

and retail store located in Macon, Georgia. The Pawn Shop had no legitimate
5
Case 3:21-cr-00009-BJD-JRK Document1 Filed 02/03/21 Page 6 of 12 PagelD 6

business dealings with Swisher or EAS.
B. The Conspiracy

4. Beginning on an unknown date, but at least as early as in or about
November 2015, and continuing through and including in or about December
2018, in the Middle District of Florida, and elsewhere, the defendant,

GRETCHEN MICHELE CAMP,
did knowingly and willfully combine, conspire, confederate, and agree with R.C.,
J .G., and others, both known and unknown to the United States, to execute and
attempt to execute a scheme and artifice to defraud, and to obtain money and
property by means of materially false and fraudulent pretenses, representations,
and promises, by using and causing to be used the United States mail and private
and commercial interstate carriers, for the purpose of executing such scheme and
artifice, in violation of 18 U.S.C. § 1341.
C. Manner and Means of the Conspiracy
5. The manner and means by which the defendant and her co-
conspirators sought to accomplish the purpose of the conspiracy included, among
other things:
a. It was part of the conspiracy Camp would and did create and

caused to be created materially false and fraudulent invoices submitted to Swisher

and EAS purportedly from Lodge and Anchor or Pawn Shop, which invoices
Case 3:21-cr-00009-BJD-JRK Document1 Filed 02/03/21 Page 7 of 12 PagelD 7

requested payment for services and/or goods that had never been provided to
Swisher or EAS.

b. It was further part of the conspiracy that Camp would and did
authorize payments from Swisher and EAS to Lodge and Anchor or Pawn Shop,
as payment for the materially false and fraudulent invoices.

Cc. It was further part of the conspiracy that Camp caused checks
to be issued to Lodge and Anchor by Swisher and EAS in response to the false
and fraudulent invoices, which checks were mailed to Lodge and Anchor’s
primary business address in Macon, Georgia via the U.S. Mail.

d. It was further part of the conspiracy that J.G. would and did
deposit the fraudulently obtained checks from Swisher and EAS made payable to
Lodge and Anchor into Lodge and Anchor’s bank accounts.

e. It was further part of the conspiracy that after depositing the
checks from Swisher, J.G. would and did transfer the majority of the fraudulently
obtained funds to R.C. via check, cashier’s check, or electronic funds from the
Lodge and Anchor bank accounts, while withholding a small portion of the funds
for himself.

f. It was further part of the conspiracy that R.C. would and did
deposit the Lodge and Anchor funds into BOA 2165, over which R.C. and Camp

shared custody and control.
Case 3:21-cr-00009-BJD-JRK Document1 Filed 02/03/21 Page 8 of 12 PagelD 8

g. It was further part of the conspiracy that upon receipt of funds
from Lodge and Anchor, Camp and R.C. would and did use the fraudulently
obtained funds to purchase real property, vehicles, firearms, jewelry, and
collectibles, among other things.

h. It was further part of the conspiracy that Camp caused a
check to be issued to Pawn Shop by Swisher in response to the false and
fraudulent invoices, which check was mailed to Pawn Shop’s primary business
address in Macon, Georgia via the U.S. Mail.

1. It was further part of the conspiracy that Pawn Shop used the
check received from Swisher to credit R.C. for purchases made by him at Pawn
Shop.

j. It was further part of the conspiracy that the conspirators would
and did perform acts and make statements to hide and conceal and cause to be
hidden and concealed the purpose of-the conspiracy and the acts committed in
furtherance thereof.

All in violation of 18 U.S.C. § 1349

FORFEITURE
1. The allegations contained in Counts One and Two are incorporated
by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §

981(a)(1)(C) and 28 U.S.C. § 2461(c).
Case 3:21-cr-00009-BJD-JRK Document 1 Filed 02/03/21 Page 9 of 12 PageID 9

2.

Upon conviction of a conspiracy of the violation of 18 U.S.C.

§§ 1341 and/or 1343, in violation of 18 U.S.C. § 1349, the defendant,

GRETCHEN MICHELE CAMP, shall forfeit to the United States, pursuant to

18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal,

which constitutes or is derived from proceeds traceable to the offense.

3.

following:

The property to be forfeited includes, but is not limited to, the

the sum of at least $2,047,975.98 which represents the
proceeds obtained as a result of the violation charged in
Count One;

the sum of at least $3,651,067.03 which represents the
proceeds obtained as a result of the violation charged in
Count Two;

Real Property located at 76437 Timber Creek Boulevard,
Yulee, Nassau County, Florida 32097, including all
improvements thereon and appurtenances thereto, more
particularly described as:

ALL THAT CERTAIN LAND SITUATE IN NASSAU
COUNTY, FLORIDA, VIZ:

LOT 125 OF TIMBER CREEK PLANTATION PHASE
TWO, ACCORDING TO THE PLAT THEREOF AS
RECORDED IN PLAT BOOK 7, PAGE(S) 165
THROUGH 168, OF THE PUBLIC RECORDS OF
NASSAU COUNTY

Parcel No. 11-2N-26-2051-0125-0000;

Real Property located at 27488 Highway 129 South, Metter,
Candler County, Georgia 30439, including all improvements
thereon and appurtenances thereto, more particularly described as:

9
Case 3:21-cr-00009-BJD-JRK Document 1 Filed 02/03/21 Page 10 of 12 PagelD 10

ALL THAT CERTAIN LAND SITUTATE IN CANDLER
COUNTY, GEORGIA, VIZ:

ALL THAT CERTAIN LOT, TRACT OR PARCEL OF.
LAND SITUATE, LYING AND BEING IN THE 16857!
G.M. DISTRICT OF CANDLER COUNTY, GEORGIA,
CONTAINING 447.33 ACRES, MORE OR LESS,
TOGETHER WITH ALL IMPROVEMENTS THEREON,
DESIGNATED AS “PARCEL 1B” AS SHOWN ON THAT
CERTAIN PLAT SURVEY DATED DECEMBER 31, 1998,
PREPARED BY GEORGE WILLIAM DONALDSON,
REGISTERED SURVEYOR, WHICH PLAT IS
RECORDED IN PLAT BOOK 8, PAGE 85 IN THE
OFFICE OF THE CLERK OF SUPERIOR COURT OF
CANDLER COUNTY, GEORGIA AND WHICH PLAT
OF SURVEY IS BE EXPRESS REFERENCE

INCORPORATED HEREIN FOR DESCRIPTIVE AND
ALL OTHER PURPOSES.

SAID PROPERTY IS BOUNDED, NOW OR FORMERLY,
ACCORDING TO THE AFOREMENTIONED PLAT AS
FOLLOWS: ON THE NORTH BY LANDS OF MARY
SUE HENDRIX AND R. E. HENDRIX; ON THE EAST
BY THE RUN OF FIFTEEN MILE CREEK; ON THE
SOUTH AND SOUTHWEST BY THE CANOOCHEE
RIVER AND LANDS OF LUCY HOLLOWAY AND
LINDA H. ENGLISH AND BY LANDS OF J. T.
HOLLOWAY; AND WESTERLY BY THE RIGHT OF
WAY OF GEORGIA STATE HIGHWAY #129.

THIS IS THE SAME PROPERTY AS CONVEYED BY
WARRANTY DEED DATED SEPTEMBER, 2005 FROM
RICHARD BROOKS JONES AND PAMELA S. JONES
TO SAVANNAH CAPITAL, LLC, RECORDED IN DEED
BOOK 220, PAGE 624 IN THE OFFICE OF THE CLERK
OF SUPERIOR COURT OF CANDLER COUNTY,
GEORGIA.

LESS AND EXCEPT ANY PORTION OF THE ABOVE-

DESCRIBED PROPERTY WITHIN THE RIGHT OF
WAY OF GEORGIA STATE HIGHWAY #129.

10
Case 3:21-cr-00009-BJD-JRK Document1 Filed 02/03/21 Page 11 of 12 PagelID 11

i.

j.

Parcel No. 047012001; and

Real property located at 3240 S. Fletcher Avenue, Unit 445,
Fernandina Beach, Nassau County, Florida 32034, including
all improvements thereon and appurtenances thereto, more
particularly described as:

ALL THAT CERTAIN LAND SITUATE IN NASSAU
COUNTY, FLORIDA, VIZ:

CONDOMINIUM UNIT NO. 45, OF AMELIA BY THE
SEA, A CONDOMINIUM, TOGETHER WITH AN
UNDIVIDED INTEREST IN THE COMMON
ELEMENTS, ACCORDING TO THE DECLARATION
OF CONDOMINIUM DATED JUNE 28, 1973 AND
RECORDED IN OFFICIAL RECORDS BOOK 148,
PAGE 542, OF THE PUBLIC RECORDS OF NASSAU
COUNTY, FLORIDA, AS AMENDED IN OFFICIAL
RECORDS BOOK 195, PAGE 130, OFFICIAL
RECORDS VOLUME 628, PAGE 1122, AND
OFFICIAL RECORDS BOOK 685, PAGE 1288, OF
THE AFORESAID PUBLIC RECORDS TOGETHER
WITH ALL OF ITS APPURTENANCES ACCORDING
TO THE DECLARATION

Parcel No. 00-00-31-1010-0045-0000;

$251,107.22 seized from BB&T Account Number
1110017871882, Account Holder: R.C.; ;

a 2015 Ford Mustang GT Convertible,
VIN 1[FATP8FF2F5392385, registered in the names
of Gretchen Michele Camp and R.C.

a 2017 Ford F-150, VIN 1FTEW1EF1HFB35911, registered
in the name of R.C.

$25,000.00 paid to Dave Valentine Bail Bonds;

$20,000.00 paid to Sheriff Mike Williams as bond money.

4. If any of the property described above, as a result of any act or

11
Case 3:21-cr-00009-BJD-JRK Document 1 Filed 02/03/21 Page 12 of 12 PagelD 12

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

Cc. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to

21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c) ), and as incorporated

by 18 U.S.C. § 982(b)(1).

MARIA CHAPA LOPEZ
United States Attorney

By: (oe A. StS

BONNIE A. GLOBER
Assistant United States Attorney

By: eee :

“FRANK TALBOT
Assistant United States Attorney

ae , _—T 2
By: =e a
vy AMANDA L. RIEDEL
Assistant United States Attorney
Deputy Chief, Criminal Division

12
